Citation Nr: 0319937	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  98-13 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from April 1943 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  Jurisdiction of the case was subsequently transferred 
to the Waco, Texas, RO.


REMAND

The Board notes that the record as it stands currently is 
inadequate for the purpose of rendering an informed decision.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and private, who treated the veteran 
for cardio- and pulmonary-related 
disorders since his separation from 
service in 1946.  After securing the 
necessary releases from the appellant, 
the RO should obtain these records and 
associate them with the claims folder.  

2.  Additionally, the RO should make 
concerted efforts to locate the veteran's 
service medical records.  The Board notes 
that other than a request for Form 53-55, 
there is no indication that other 
attempts were made to locate the 
veteran's service medical records.  Those 
records are necessary for an equitable 
adjudication of this matter.  In the case 
where there are no service records, the 
Board has an increased responsibility to 
ensure that the appellant is well 
informed as to the possibility of 
alternate sources to substantiate the 
service record.  Garlejo v. Derwinski, 2 
Vet. App. 619 (1992).  Once the necessary 
information is obtained from the 
appellant, the National Personnel Records 
Center (NPRC) should be contacted to 
undertake a thorough search for the 
veteran's service medical records.  The 
RO should ensure that NPRC's response is 
associated with the claims folder.  

3.  After any additional indicated 
development, the RO should again review 
the issue on appeal.  If any benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




